Citation Nr: 0626674	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-00 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for the 
veteran's service connected low back disability.

2.  Entitlement to an effective date prior to September 20, 
2002, for the grant of a 40 percent rating for the low back 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1982 to March 1984.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2002 rating decision by the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied a rating in excess of 20 percent for the veteran's low 
back disability.  An interim RO decision in October 2003 
increased the rating to 40 percent, effective September 20, 
2002.  The veteran has continued the appeal, and also seeks 
an earlier effective date for the increase to 40 percent.  In 
a February 2004 VA Form 9 he requested a videoconference 
hearing before a Veterans Law Judge; in May 2006 he withdrew 
the request.

The matter of entitlement to an increased rating for the 
veteran's low back disability on an extraschedular basis is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action is required on his part.


FINDINGS OF FACT

1.  The veteran's service connected low back disability, 
lumbar disc disease, is manifested by neurological findings 
appropriate to site of diseased disc, characteristic pain, 
and demonstrable spasm, and most nearly approximates a level 
of severity characterized as pronounced intervertebral disc 
syndrome.  

2.  Symptoms warranting a rating in excess of 20 percent for 
low back disability were not shown prior to September 20, 
2002.


CONCLUSIONS OF LAW

1.  A 60 percent schedular rating is warranted for the 
veteran's service connected low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes (Codes) 5289, 5292, 5293, 5295 (2002); 38 
C.F.R. § 4.71a, Codes 5289, 5292, 5293, 5295 (2003); 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 4.124a, Codes 
5235-5243, 8520 (2005).

2.  An effective date prior to September 20, 2002, for the 
assignment of a 40 percent rating for the veteran's low back 
disability/lumbar disc disease is not warranted.  38 U.S.C.A. 
§§ 5110, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  October 2005 and 
May 2006 letters from the RO explained what the evidence 
needed to show to substantiate the claims.  They also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  The May 2006 
letter also advised him to submit any pertinent evidence in 
his possession.  The January 2002 and October 2003 rating 
decisions, an October 2003 statement of the case (SOC) and 
January 2004, June 2005 and October 2005 supplemental SOCs 
(SSOCs) provided the text of other applicable regulations and 
explained what the evidence showed and why the claims were 
denied.  

While VCAA notice was not given prior to the rating on 
appeal, the veteran had ample opportunity to respond to the 
notice letter, the SOC and the SSOCs and to supplement the 
record after notice was given.  He was advised of the basis 
for the effective date assigned for the rating increase, and 
has had ample opportunity to respond and participate in the 
adjudicatory/appeal process.  He is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred along the way.  It is not alleged that notice 
has been inadequate.  Therefore, no further notice is 
required.  

Regarding VA's duty to assist, the veteran's pertinent post-
service treatment records have been secured.  He has 
undergone VA examinations in conjunction with his appeal.  He 
has not identified any pertinent evidence that remains 
outstanding.  No additional development is indicated; VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of the claims.

Factual Background

Service connection for degenerative disc disease of the 
lumbar spine, rated 20 percent was granted by rating decision 
in April 1984.  

July 2001 VA outpatient treatment records note the veteran's 
complaints of severe low back pain, occasional numbness and 
tingling in both legs, and occasional involuntary bowel 
movements.  Upon examination, the back was within normal 
limits.  Neurological examination was also within normal 
limits.  The veteran was advised to follow up with the pain 
clinic.  August 2001 X-rays revealed degenerative disc 
disease at L3-L4, L4-L5 and L5-S1.  
In September 2001, the veteran submitted a claim for an 
increased rating for his service-connected low back 
disability.

October 2001 VA outpatient treatment records note that the 
veteran was seen with complaints of side and rib pain; he 
stated that he fell while playing volleyball and was having 
problems taking a deep breath.  He reported a history of 
chronic lower back pain.  X-rays revealed degenerative disc 
disease of the lumbar spine. 

The veteran failed to report for a December 2001 VA 
examination.

By rating decision in January 2002, the RO denied a rating in 
excess of 20 percent for the veteran's low back disability.  
He appealed this determination.

VA outpatient treatment records dated from February 2002 to 
August 2002 are negative for complaints or findings related 
to the veteran's low back disability.  

A September 20, 2002, VA outpatient treatment record notes 
the veteran's various complaints, including that his low back 
pain was acting up.  He indicated that he last had physical 
therapy for his back in 1988.  Examination revealed that 
flexion of the lumbosacral spine was limited to 30 degrees.  
Straight leg raises were limited to 70 degrees.  X-rays 
revealed spur formation, most obvious at the L3-L4 level, 
with intervertebral disc space narrowing involving L3-L4 with 
posterior Schmorl's node formation at the L3-L5 level.  There 
was also some narrowing and eburnation at the mid portion of 
both sacroiliac joints, probably on a degenerative basis.  An 
October 2002 VA outpatient treatment record notes that the 
veteran was seen for complaints of low back pain with 
radiation to the lower extremities.  He reported difficulty 
starting urine stream.  He also reported that physical 
therapy had made his pain worse.  Upon examination, the 
veteran was in mild distress.  His lumbar flexibility was 
very limited in flexion (he could only touch his knees), 
extension and lateral bending.  Strength was 5/5.  Deep 
tendon reflexes were 2+ in both knees and the right ankle, 
and 1+ in the left ankle.  The veteran was able to 
differentiate pin prick from soft touch.  Straight leg 
raising was negative for radiation of pain to the legs, but 
caused low back pain.  The veteran was able to tandem walk, 
toe walk and heel walk.  An MRI revealed multilevel disc 
desiccation with disc annular bulge and mild protrusions at 
the L3-L4, L4-L5 and L5-S1 levels.  An October 2002 VA rehab 
follow-up report notes that the veteran reported that his 
back pain was unchanged at 10/10, with radiation to both 
feet.  Weakness was noted subjectively.  A November 2002 VA 
rehab follow-up report notes that the veteran's symptoms were 
still the same; he had no relief from physical therapy, TENS, 
medication, or steroid injections and was not currently 
receiving any treatment.  On examination, he was unable to 
flex, extend, or lateral extend without pain.  Strength was 
4/5 proximally and 5/5 distally.  Deep tendon reflexes were 
2+ in both knees and ankles.  

A July 2003 VA examination report notes the veteran's 
complaints of constant low back pain, numbness and stiffness 
in his back, numbness and weakness in his legs, and problems 
with bowel and bladder control.  He reported problems 
bending, lifting, walking, sitting and standing.  Bed rest 
had not been prescribed in the past 12 months.  On 
examination, he was in no apparent acute distress.  His 
posture and gait were normal.  He required no assistive 
devices to ambulate.  Examination of the lumbar spine 
revealed painful motion in all directions, with radiation of 
pain upon movement.  There was no evidence of paraspinal 
muscle spasm, tenderness, weakness, radiculopathy, or 
ankylosis.  Straight leg raising was negative bilaterally; 
Lasegue sign was negative.  Range of motion testing revealed: 
active flexion to 20 degrees, with pain to 20 degrees; active 
extension to 0 degrees, with pain to 0 degrees; active 
flexion to 10 degrees bilaterally, with pain to 10 degrees 
bilaterally; and active rotation to 20 degrees bilaterally, 
with pain to 20 degrees bilaterally.  The examiner noted that 
lumbar spine motion was not limited by fatigue, weakness, 
lack of endurance, or incoordination.  Motor strength was 
4+/5 in the quadriceps and hamstrings; there was no evidence 
of muscle atrophy.  Sensation was intact in the lower 
extremities.  Deep tendon reflexes were absent in the knees 
and ankles.  The diagnosis was degenerative disc disease of 
the lumbar spine.  The examiner noted that there was no sign 
of radiculopathy on examination, and opined that the claimed 
bowel and bladder dysfunction was unlikely secondary to the 
veteran's lumbar disc disease.  The examiner noted that the 
veteran should avoid heavy lifting and carrying, frequent 
bending, stooping and crouching, prolonged standing and 
walking, and jumping and walking on uneven ground.

A rating decision in October 2003 granted a 40 percent rating 
for lumbar disc disease, effective September 20, 2002.  The 
veteran continued his appeal.

A November 2003 VA outpatient treatment record notes the 
veteran's complaints of chronic back pain, with radiation to 
the lower extremities, and weakness in his legs.  He 
indicated that the pain became worse with any activity, and 
that his back occasionally locked up for a few hours at a 
time.  Examination revealed that strength was 5/5 in both the 
upper and lower extremities.  Both the upper and lower 
extremities were intact to light touch and sharp/dull 
discrimination.  The examiner noted that an October 2003 MRI 
revealed severe disc desiccation at L3-L4, and less so at L4-
L5 and L5-S1.  There was no central canal stenosis.  

In a VA Form 9 received in December 2003, the veteran 
essentially maintained that he was entitled to an effective 
date of September 26, 2001 for the 40 percent rating for 
lumbar disc disease.  He noted that he began seeking 
additional treatment for the low back disability in about 
July 2001.

VA outpatient treatment reports dated from December 2003 to 
May 2005 are negative for complaints or findings related to 
the veteran's service-connected low back disability.

An August 2005 VA examination report notes the veteran's 
complaints of low back pain with radiation to both legs.  He 
reported that the pain was worse with any activity, and that 
sometimes both legs became numb.  He denied any history of 
continuous loss of bowel or bladder function.  On 
examination, the veteran was in no acute distress.  His 
posture and gait were normal.  The thoracolumbar spine 
appeared normal.  There was mild spasm in the lower lumbar 
region with tenderness.  The straight leg raising test was 
positive bilaterally.  Thoracolumbar spine range of motion 
was: Flexion 0 to 40 degrees, with pain throughout the entire 
range of motion; extension 0 to 15 degrees, with pain 
throughout the entire range of motion; lateral motion 0 to 10 
degrees, bilaterally, with pain at 10 degrees bilaterally; 
and rotation 0 to 20 degrees, bilaterally, with pain 
throughout the entire range of motion.  The examiner stated 
that the additional limitation of motion due to pain could 
not be determined without resorting to mere speculation, and 
that lumbar spine range of motion was not additionally 
affected by fatigue, weakness, lack of endurance, or 
incoordination after repetitive use or during flare-ups.  The 
examiner also noted that there was no ankylosis.  On 
neurological examination, reflexes were normal and symmetric.  
In the upper extremities, sensation was intact to light 
touch.  In the lower extremities, sensation was diminished in 
the approximate dermatomes of S1 and L4 in the left lower 
extremity; otherwise, sensation in the lower extremities was 
normal.  Motor strength was 5/5 in both the upper and lower 
extremities, with no muscle atrophy.  The diagnoses included 
lumbar radiculopathy and intervertebral disc syndrome at the 
L5-S1 level.  The examiner opined that the veteran has 
limitations on stooping, climbing and heavy lifting due to 
his service-connected back disability.

Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
Diagnostic Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

At the outset, it is noteworthy that the portion of VA's 
Ratings Schedule pertaining to evaluation of disabilities of 
the spine was amended twice during the pendency of this 
appeal.  From their effective dates the veteran is entitled 
to a rating under the revised criteria (if such are found 
more favorable).

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 20 percent rating if 
it is moderate with recurring attacks.  A 40 percent 
evaluation is authorized for intervertebral disc syndrome if 
it is severe with recurrent attacks and intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293 (2002).

Under the interim revised criteria of Code 5293, effective 
September 23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.  A 20 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months.

Note 1 provides that for the purposes of ratings under Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  38 C.F.R. § 4.71a, Code 5293 
(2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Code 5295 (2003) and limitation of motion of the lumbar spine 
was evaluated under 38 C.F.R. § 4.71a, Code 5292 (2003).
Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a 20 percent rating where there 
is muscle spasm on extreme forward bending, and loss of 
lateral spine motion, unilateral, in a standing position.  A 
40 percent rating is warranted for severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 20 
percent rating if it is moderate and a 40 percent rating if 
it is severe.  38 C.F.R. § 4.71a, Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
unfavorable.  38 C.F.R. § 4.71a, Code 5289 (2003).  Complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle with marked deformity and ankylosis of major joints or 
without other joint involvement warrants a 100 percent 
rating.  38 C.F.R. § 4.71a, Code 5286 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are rated 
under the general rating formula for rating diseases and 
injuries of the spine (outlined below).  38 C.F.R. § 4.71a, 
Codes 5237 and 5242 (2005).  Intervertebral disc syndrome is 
rated under the general formula for rating diseases and 
injuries of the spine or based on incapacitating episodes 
(outlined above), whichever method results in the higher 
rating when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Code 5243 (2005).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Code 8520 (2005).

The effective date for an increase in compensation shall be 
the "date of receipt of claim or date entitlement arose, 
whichever is later (emphasis added)."  38 C.F.R. 
§ 3.400(o)(1).  The regulations also stipulate that the 
effective date for an increase in disability compensation 
shall be the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date otherwise, 
date of receipt of claim."  38 C.F.R. § 3.400(o)(2).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

I.  Entitlement to a Rating in excess of 40 percent 

The veteran's lumbar disc disease is variously shown to be 
manifested by symptoms characteristic of pronounced disc 
disease (see Code 5293 prior to September 23, 2002), 
including neurological findings appropriate to the site of 
the diseased disc (sensation diminished in the approximate in 
the approximate dermatomes of S1 and L4 in the left lower 
extremity on August 2005 VA examination), lumbar region 
muscle spasm (August 2005 VA examination), deep tendon 
reflexes in the ankle absent (July 2003 examination), and 
persistent complaints/pain regardless of any treatment 
modality.  While not all findings characteristic of 
pronounced disc disease are shown, the disability picture 
presented most nearly approximates one of pronounced disc 
disease, warranting a 60 percent (maximum schedular) rating 
under the pre-September 23, 2002 Code 5293 criteria.  

What remains for consideration is whether a schedular rating 
in excess of 60 percent is warranted under any applicable 
criteria.  As 60 percent is the maximum rating under pre-
September 23, 2002 Code 5293, we must look to other 
potentially applicable diagnostic codes.  As 60 percent 
exceeds the maximum ratings provided by Codes 5292, 5295, the 
only pre-September 23, 2002 criteria which could afford a 
higher rating were those for ankylosis (complete bony 
fixation of the spine) under Code 5286. Such pathology 
clearly is not shown.  60 percent is also the maximum 
schedular rating provided for ratings based on incapacitating 
episodes.  See 38 C.F.R. § 4.71a, Code 5293, effective 
September 23, 2002.  Combining orthopedic and neurological 
ratings to exceed 60 percent would require a 40 percent 
rating (for severe limitation of lumbar motion) plus 
neurological symptoms warranting at least a 40 percent 
rating.  Such neurological symptoms are not shown, as the 
neurological symptoms are primarily sensory in nature.  See 
38 C.F.R. § 4.124a.  Finally, under the current general 
criteria for rating diseases and injuries of the spine, for a 
schedular rating in excess of 60 percent ankylosis must be 
shown.  Here, as has already been noted, it is not.  

In short, no applicable criteria provide for a schedular 
rating in excess of 60 percent for the degree of disability 
shown.  Consequently, a schedular rating in excess of 60 
percent is not warranted.   

II.  Effective Date prior to September 20, 2002 for a 40 
percent rating.

Under the controlling law and regulation, 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400, the effective date of an award of an 
increased rating is the date of claim for increase (here 
September 2001) or the date entitlement arose, whichever is 
later (emphasis added)(except that if increased disability is 
shown, and a claim is filed within a year, the increased 
rating may be assigned from the date the increased disability 
is shown).  

Here, there is no evidence of increased back disability prior 
to September 20, 2002 VA examination.  The veteran alleges 
that his back disability had increased in severity by July 
2001, when he began seeking additional treatment; therefore, 
he is entitled to a 40 percent rating effective in September 
2001, when he filed his claim for increase.  However, on VA 
examination in July 2001, the veteran's back was within 
normal limits.  Notably, he was seen in October 2001 for 
injuries sustained playing volleyball (an activity which of 
itself would suggest that a less than severe lumbar spine 
problem was present), and lumbar spine findings warranting an 
increased rating were not noted.  After he filed the 
September 2001 claim for increase, he failed to report for a 
December 2001 examination scheduled to assess the low back 
disability.  While he indicated (after an increased rating 
was denied) that he did not receive notice of the 
examination, significantly, there record does not show that 
notice returned to VA undelivered.  

Regardless, VA outpatient records from February to August 
2002 likewise do not show increased low back symptoms.  
Consequently, prior to the September 20, 2002 date of VA 
examination, it was not shown that the veteran's service 
connected low back disability was manifested by symptoms 
warranting a 40 percent rating, and entitlement to such 
rating did not arise prior to that date.  Hence, under the 
law and regulations outlined above, an increased rating for 
the veteran's service connected low back disability is not 
warranted prior to that date.   


ORDER

A 60 percent schedular rating is granted for the veteran's 
lumbar disc disease, subject to the regulations governing 
payment of monetary awards.  

An effective date prior to September 20, 2002 for the award 
of a schedular 40 percent rating for lumbar disc disease is 
denied.


REMAND

In various statements in the record, to include a February 
2004 VA Form 9, the veteran has raised the issue of 
entitlement to an increased rating for degenerative disc 
disease of the lumbar spine on an extraschedular basis.  With 
regard to this issue, there is nothing in the record that 
satisfies the notification requirements of the VCAA and the 
implementing regulations.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim for an 
increased rating for the veteran's 
degenerative disc disease of the lumbar 
spine on an extraschedular basis, the RO 
should send the veteran a letter 
providing the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include notification that he 
should submit any pertinent evidence in 
his possession.  Specifically, the letter 
should advise the veteran that the 
evidence needed to substantiate a claim 
for an extraschedular rating would 
consist of evidence that the case 
presents such an exceptional or unusual 
disability picture with such related 
factors as marked interference with 
employment or frequent periods of 
hospitalization that would render 
impractical the application of the 
regular schedular standards.  The 
evidence may include records pertaining 
to lost time or sick leave used due to 
lumbar disc disease, correspondence from 
a former employer that would verify the 
veteran's contentions, and any medical 
records showing periods of 
hospitalization for lumbar disc disease.

The RO should also provide the veteran 
notice regarding the effective dates of 
awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence the veteran identifies pursuant 
to the notice above.  

3. Thereafter, the RO should adjudicate 
the matter of entitlement to an increased 
rating for the veteran's lumbar disc 
disease on an extraschedular basis.  If 
submission under § 3.321(b) be deemed 
unwarranted, the reasons for this 
decision should be set forth in detail.  
If the decision is adverse to the 
veteran, he and his representative should 
be issued an appropriate SSOC and given 
the opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


